DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Status
Applicant’s amendment filed on 17 June 2021 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed 17 December 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Election/Restrictions
Newly submitted claims 58 and 59 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Inventions I, originally presented product claims 20, 23, 26, 32, 34, 35, 44, 47 and Invention II, newly submitted method claims 58 and 59 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used by steeping the permeable sieve in a cup of hot water and does not require a brew basket or running hot water through the sieve.
regarding claim 58, the present claim recites, “wherein said resulting sweet tea flowing out of said water permeable sieve has a higher viscosity level than said hot water flowing into said water permeable sieve” and there is no support for said limitation in the present specification. 
Regarding claim 59, the present claim recites, “wherein said resulting sweet tea beverage flowing out of said water permeable sieve has a lower temperature than said hot water flowing into said water permeable sieve” and there is no support for said limitation in the present specification. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 58 and 59 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Objections
Claims 20, 26, 32, 44, 56, and 57 are objected to because of the following informalities:
Claims 20 and 44, being directed to a sweet tea brewing product comprising identical structure (sieve, tea/sugar blend), albeit different limitations with respect to “resulting” beverage, are duplicative in nature.  
 Claims 26 and 32, being directed to a sweet tea brewing product comprising identical structure (sieve, tea/sugar blend), albeit different limitations with respect to intended use/ “resulting” beverage, are duplicative in nature . 
Claims 56 and 57, being directed to a sweet tea brewing product comprising identical structure (sieve, tea/sugar blend), albeit different limitations with respect to “resulting” beverage, are duplicative in nature.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 23, 26, 32, 34, 35, 44, 47, 56-57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 20, the present claim recites, “wherein said resulting sweet tea beverage flowing out of said water permeable sieve has a lower temperature than said hot water flowing into said water permeable sieve” and there is no support for said limitation in the present specification. 
Regarding claim 26, the present claim recites, “wherein said resulting sweet tea flowing out of said water permeable sieve has a higher viscosity level than said hot water flowing into said water permeable sieve” and there is no support for said limitation in the present specification. 
Regarding claim 32, the present claim recites, “wherein said resulting sweet tea beverage flowing out of said water permeable sieve has a lower temperature than said hot water flowing into said water permeable sieve” and there is no support for said limitation in the present specification. 
Regarding claim 44, the present claim recites, “wherein said resulting sweet tea flowing out of said water permeable sieve has a higher viscosity level than said hot water flowing into said water permeable sieve” and there is no support for said limitation in the present specification. 
Regarding claim 56, the present claim recites, “wherein said resulting sweet tea flowing out of said water permeable sieve has a higher viscosity level than said hot water flowing into said water permeable sieve” and there is no support for said limitation in the present specification. 
Regarding claim 57, the present claim recites, “wherein said resulting sweet tea beverage flowing out of said water permeable sieve has a lower temperature than said hot water flowing into said water permeable sieve” and there is no support for said limitation in the present specification. 
Claims 23, 34, 35, 47 are rejected as depending from a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 23, 26, 32, 34, 35, 44, 47, 56-57  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 20, the claim limitation recite a “sweet tea brewing product” and a “resulting sweet tea beverage flowing out…” The claim clearly distinguishes two different products (a blend and a beverage) making it unclear as to what applicant regards as the invention. Moreover, the limitation of “flowing out” is directed to a method step and there is insufficient antecedent basis for this method limitation in the claim.
Regarding claim 26, the claim limitation recite a “sweet tea brewing product” and a “resulting sweet tea beverage flowing out…” The claim clearly distinguishes two different products (a blend and a beverage) making it unclear as to what applicant regards as the invention.
Regarding claim 32, the claim limitation recite a “sweet tea brewing product” and a “resulting sweet tea beverage flowing out…” The claim clearly distinguishes two different products (a blend and a beverage) making it unclear as to what applicant regards as the invention.
Regarding claim 33, the claim is directed to the product of claim 32, however, as claim 32 recites two products (a blend and a beverage) it is unclear as to what the present claim is actually limiting. 
Regarding claim 44, the claim limitation recite a “sweet tea brewing product” and a “resulting sweet tea beverage flowing out…” The claim clearly distinguishes two different products (a blend and a beverage) making it unclear as to what applicant regards as the invention. Moreover, the limitation of “flowing out” is directed to a method step and there is insufficient antecedent basis for this method limitation in the claim.
Regarding claims 56 and 57, the claim limitation recite a “sweet tea brewing product” and a “resulting sweet tea beverage flowing out…” The claim clearly distinguishes two different products (a blend and a beverage) making it unclear as to what applicant regards as the invention. Moreover, the limitation of “flowing out” is directed to a method step and there is insufficient antecedent basis for this method limitation in the claim.
Claims 23, 34, 35, 47 are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 20, 23, 26, 32, 34, 35, 44, 47, 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper US 5895672 in view of Chegodaev AU2011100497 and Berkna US 2002/0006458.
Regarding claims 20, 23, 32, 34 Cooper discloses a sweet tea brewing product for brewing and sweetening tea comprising: at least one (and a plurality) water permeable mesh 
Cooper does not expressly disclose wherein the sugar granules includes sugar granules having an actual size of from U.S. mesh sieve nos. 3 to 35 or the tea/ U.S. mesh sieve nos. 3 to 35 sugar granules having ratio 1:3 to 1:35. 
Chegodaev teaches a sugar tea bag wherein tea and sugar is infused in a tea bag and teaches “all other forms of sugar (rock sugar, caster sugar, equal, brown sugar, raw sugar, and even honey and lemon)” may be used (page 1). Chegodaev further teaches the blend should be packaged in a manner which allows for the sugar to be properly dissolved (page 2).
Berkna teach a method of making rock sugar wherein sugar crystals are sized or sifted into a desired size range of about 0.1 to 50 mm [0011] and said mixture of crystal are further processed to produce the desired gemstone-like appearance sugar crystals [0014]. As Berkna 
Thus, as Cooper teaches the use of any sugar and Chegodaev teaches the mixture of rock sugar and tea is known in the art to be packaged together in a water permeable container and the sugar is able to completely dissolve, one would have been motivated to use rock sugar in the invention of Cooper. Moreover, one would have been further motivated to use the gemstone-like rock sugar of Berkna, with crystals in the size range of about 0.1 to 50 mm, which naturally includes the range of US U.S. mesh sieve nos. 3 to 35, in the invention of Cooper to provide the user with the perception of a gemstones.    
While the prior art does not expressly provide the blend ratio of tea to sugar granules having actual size in the range of US U.S. mesh sieve nos. 3 to 35 (and other claimed ranges), one would have been motivated to control the size of the larger sugar crystals to ensure all crystal dissolved during the brew process and to control the sweetness of the beverage.  
Applicant’s recitation of intended use limitations does not support patentability of the claimed product. Further, the examiner respectfully asserts that one would have been able to use the product of modified Cooper to obtain the desired final beverage product.
While the prior art does not expressly recite new limitation, “wherein said resulting sweet tea beverage flowing out of said water permeable sieve has a lower temperature than said hot water flowing into said water permeable sieve”, the present limitation is directed to a product resulting from the usage of the presently claimed “brewing product” and does not change the structure of what is actually claimed, i.e., “a sweet tea brewing product”.
Regarding claim 26, the present claim is identical to claim 20, except for the blend ratio, and is rejected as stated above. Similar to claim 20, the present claim recites an intended use limitation (making a beverage) which does not support patentability of the claimed product, i.e., “a sweet tea brewing product”. Furthermore, while the prior art does not expressly recite new limitation, “wherein said resulting sweet tea flowing out of said water permeable sieve has a higher viscosity level than said hot water flowing into said water permeable sieve”, the present limitation is directed to a product resulting from the usage of the presently claimed “brewing product” and does not change the structure of what is actually claimed, i.e., “a sweet tea brewing product”. Nonetheless, one of ordinary skill would have reasonably assumed that a product containing a mixture of water, tea, and sugar would naturally have a higher viscosity than just water. 
Regarding claims 33 and 35, as stated in the rejection above (112 2nd), it is unclear as to which product is being limited. Nonetheless, the product of the modified Cooper, being identical to the limitation of the present invention is expected to have identical properties, such as the claimed Brix⁰ 
Regarding claims 44, 47, the present claim is identical to claim 20 and is rejected as stated above. 
Similar to claim 20, the present claim recites an intended use limitation (making a beverage) which does not support patentability of the claimed product, i.e., “a sweet tea brewing product”. Furthermore, while the prior art does not expressly recite new limitation, “wherein said resulting sweet tea flowing out of said water permeable sieve has a higher viscosity level than said hot water flowing into said water permeable sieve”, the present limitation is directed to a product resulting from the usage of the presently claimed “brewing product” and does not change 
Regarding claims 56 and 57, Cooper discloses a sweet tea brewing product for brewing and sweetening tea comprising: at least one (and a plurality) water permeable mesh pouch (Figures; col. 2, lines 20-50) and a blend of sugar granules and tea disposed within said at least one water permeable sieve wherein the sealed water permeable sieve prevents the tea composition from escaping (col. 6, line 11). Cooper teaches, “A sweetener used in a tea composition of the present invention can be any particle size which readily dissolves into a tea extract produced by the method of the present invention. A sweetener is typically of a particle size provided by a commercial vendor of the sweetener. For example, if the sweetener is sugar, commercial grade granulated sugar may be used.” (col. 11, line 1). Cooper further teaches the amount of tea leaves “can be varied depending on the size or volume of the filter” and about 2 grams to about 10 grams from a single serving (col. 9, lines 1-10) and “According to the present invention, an amount of sweetener used in a tea composition of the present invention can be any amount required to impart the desired sweetness to the tea extract of interest. A sweetener can be added in an amount that is from about 1% to about 70%, and preferably, about 20% to about 60% of the total amount of tea leaves added.” (col. 10, lines 40-65). 
Cooper does not expressly disclose wherein the sugar granules includes 1) sugar granules having an actual size of from U.S. mesh sieve nos. 3 to 35 or larger; 2) the tea/ U.S. mesh sieve nos. 3 to 35 or larger sugar granules having ratio 1:5 to 1:25. 
Chegodaev teaches a sugar tea bag wherein tea and sugar is infused in a tea bag and teaches “all other forms of sugar (rock sugar, caster sugar, equal, brown sugar, raw sugar, and 
Berkna teach a method of making rock sugar wherein sugar crystals are sized or sifted into a desired size range of about 0.1 to 50 mm [0011] and said mixture of crystal are further processed to produce the desired gemstone-like appearance sugar crystals [0014]. As Berkna teaches the mixture comprised crystals in the size range of about 0.1 to 50 mm, the rock sugar mixture comprises sugar granules having actual size in the range of US U.S. mesh sieve nos. 3 to 35 (about 5mm to .5mm). 
Thus, as Cooper teaches the use of any sugar and Chegodaev teaches the mixture of rock sugar and tea is known in the art to be packaged together in a water permeable container and the sugar is able to completely dissolve, one would have been motivated to use rock sugar in the invention of Cooper. Moreover, one would have been further motivated to use the gemstone-like rock sugar of Berkna, with crystals in the size range of about 0.1 to 50 mm, which naturally includes the range of US U.S. mesh sieve nos. 3 to 35, in the invention of Cooper to provide the user with the perception of a gemstones.    
While the prior art does not expressly provide the blend ratio of tea to sugar granules having actual size in the range of US U.S. mesh sieve nos. 3 to 35 or larger, one would have been motivated to control the size of the larger sugar crystals to ensure all crystal dissolved during the brew process to control the sweetness of the beverage.  
Applicant’s recitation of intended use limitations does not support patentability of the claimed product. Further, the examiner respectfully asserts that one would have been able to use the product of modified Cooper to obtain the desired final beverage product.
.

Response to Arguments
Applicant's arguments filed 17 June 2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art fails to teach or suggest the use of sugar having granules within the claimed range and that combination of prior art in view of Berkna lacks a motivation to combine. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Berkna teaches rock sugar to have a desired size range of about 0.1 to 50 mm, which encompasses applicant’s range of U.S. mesh sieve nos. 3 to 35 (about 5mm to .5mm).  

Given that the prior art teaches it is known to have a sugar and tea composition in sieve, and that the particle size of sugar can vary and be “provided by a commercial vendor of the sweetener” and that “all other forms of sugar (rock sugar, caster sugar, equal, brown sugar, raw sugar, and even honey and lemon)” may be used and that rock sugar is known to have a size range of about 0.1 to 50 mm, one would have absolutely been motivated to combine the prior art as stated in the rejection. 
Moreover, applicant’s remarks pertaining to the “perception of a gemstone”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It is also noted that the present claim recites nothing regarding the customers who uses the product 
With respect to applicant’s argument of unexpected results, the Stewart Declaration (dated 13 September 2016: note, the presently referenced Exhibit A was supplemented with the 13 September 2016 Declaration and submitted in the present application on 05 May 2020) provides unexpected results for sugar in the range of 3 to 35 US mesh having a ratio of 1:12, exclusively. There is no data representing a sugar composition comprising a combination of sugar in and outside of the claimed range or ratios outside of “4oz Tea-3lbs Sugar”, i.e., a ratio of 1:12.  Applicant provided Declarations are not commutate in scope with the present claims, some of which only require “sugar granules include sugar granules having an actual size in the range of US mesh nos. 3-35” and it is unclear if said unexpected results for the specific parameters provided by applicant would occur with the boarder limitations of the claimed invention. Applicant’s “sweet spot” is only shown to include sugar only in the range of 3 to 35 US mesh having a ratio of 1:12, whereas the present claims require sugar to “include” 3 to 35 US mesh size, i.e. sugar granules outside of the range are also present.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 
Moreover, with respect to the claimed limitation of, “sugar granules include sugar granules having an actual size in the range of US mesh nos. 3-35”, please note that applicant’s provided evidentiary Declaration of Joseph Michael Coffield (dated 03 July 2019), states commercial sugar (EFG) contains “more than 24 percent by weight particles having a size in the range of US mesh sieve no 35 or lower (.5 mm or larger)” and rock sugar will inherently contain sugar particles in the size range of US mesh sieve no. 35 or lower (i.e. larger than 0.5 millimeters) (see paragraphs 57-31). Thus, even if applicant’s arguments of Berkna were found to be persuasive, the cited prior art would still meet the present claim limitations given the evidence provided by Coffield.  
Examiner appreciates Applicant’s Addressing Validity and Claim Rejections of PTAB-Teaching Away. Thijessen (US 3862347) is not currently applied for the present claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792